                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MICHAEL EVERT CARPENTER,

                    Plaintiff,
                                                      Case No. 20-cv-1887-pp
      v.

WINNEBAGO COUNTY JAIL,

                    Defendant.


 ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO
          PAY INITIAL PARTIAL FILING FEE (DKT. NO. 9)


      The plaintiff, who was confined at the Winnebago County Jail when he

filed this case, filed a complaint alleging that the defendant violated his rights

under the Americans with Disabilities Act, dkt. no. 1, along with a petition for

leave to proceed without prepaying the filing fee, dkt. no. 2. On December 23,

2020, the court ordered the plaintiff to pay an initial partial filing fee of $1.33,

as required by the Prison Litigation Reform Act (PLRA), 28 U.S.C. §1915(b)(1).

Dkt. No. 5. The plaintiff has filed a letter asking for more time to pay that fee.

Dkt. No. 9. He says that he owes money to the jail’s medical and dental

departments, and that he does not have a release account. Id. The plaintiff’s

trust account statement confirms that he has incurred multiple medical

charges at the jail. Dkt. No. 8 at 2-3, Dkt. No. 3.

      The PLRA requires the plaintiff to pay an initial partial filing fee before

the court considers the merits of the case. See Newlin v. Helman, 123 F.3d


                                          1

           Case 2:20-cv-01887-PP Filed 02/02/21 Page 1 of 2 Document 10
429, 435 (7th Cir. 1997), overruled on other grounds by Lee v. Clinton, 209

F.3d 1025 (7th Cir. 2000), and Walker v. O'Brien, 216 F.3d 626 (7th Cir. 2000).

Because the court cannot take any further action on the plaintiff’s case until he

pays that fee, the court will give him the time he requests.

      The court will send a copy of this order to the Winnebago County Sheriff.

      The court GRANTS the plaintiff’s motion for extension of time to pay the

initial partial filing fee. Dkt. No. 9.

      The court ORDERS that the plaintiff must forward to the Clerk of Court

the sum of $1.33 as an initial partial filing fee, in time for the court to receive it

by the end of the day on March 5, 2021. If the court does not receive the $1.33

initial partial filing fee, or a request for more time to pay it, by the end of the

day on March 5, 2021, the court will conclude that he has decided to

voluntarily dismiss his case and the court will dismiss it without prejudice.

      Dated in Milwaukee, Wisconsin this 2nd day of February, 2021.

                                          BY THE COURT:


                                          _____________________________________
                                          HON. PAMELA PEPPER
                                          Chief United States District Judge




                                            2

         Case 2:20-cv-01887-PP Filed 02/02/21 Page 2 of 2 Document 10
